SCOTT, J., pro tem.
Respondent Phillips in May of 1933 applied to respondent county’s welfare department for work which was “relief work only and for charitable purposes”. After an investigation into his financial status, the county gave Phillips a relief work order and assigned him to work wrecking an elementary school building under a foreman employed by petitioner school district. While so working he received an injury for which award was made. Payment for such labor was by the county from funds *666furnished at least in part by a federal agency for relief work projects. Petitioner school district did not select the men, fix their hours or pay or number of days’ work.
Under the facts respondent Phillips was not an employee under the Workmen’s Compensation Act. (McBurney v. Industrial Acc. Com., 220 Cal. 124 [30 Pac. (2d) 414]; County of Los Angeles v. Industrial Acc. Com., 2 Cal. App. (2d) 614 [38 Pac. (2d) 828].) He was not an employee of the school district, and under the cited cases the award is illegal.
Award annulled.
Stephens, P. J., and Crail, J., concurred.